TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 14, 2019



                                       NO. 03-19-00026-CV


                    Castille Group, L.L.C. and Joseph Castille, Appellants

                                                  v.

               Hilton Management Group, LLC and LeAnn Hilton, Appellees




       APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
    DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE SMITH




This is an appeal from the judgment signed by the trial court on December 11, 2018. Having

reviewed the record, the Court holds that Castille Group, L.L.C. and Joseph Castille has not

prosecuted their appeal and did not comply with a notice from the Clerk of this Court.

Therefore, the Court dismisses the appeal for want of prosecution. The appellants shall pay all

costs relating to this appeal, both in this Court and in the court below.